               Case:20-03322-jwb      Doc #:133 Filed: 03/29/2021         Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF MICHIGAN

InRe:                                                 Case No. 20-03322

                                                      Chapter 11 (Subchapter V)
                             1
AUTHENTIKI, LLC, et al.                               Jointly Administered

                Debtors.                              Honorable James W. Boyd


     NOTICE OF COMPLAIN CE WITH PARAGRAPH 7 OF ORDER SCHEDULING
      CONFRMATION HEARING AND ESTABLISHING RELATED DEADLINES


         The above-captioned Debtors2, by and through their counsel, Schafer and Weiner, PLLC,

for the Notice of Compliance (the "Notice") with Paragraph 7 of Order Scheduling Confirmation

Hearing and Establishing Related Deadlines [DN 88] (the "Scheduling Order"), state as follows:

          1.     The paragraph 7 of the Scheduling Order requires the Debtors to deposit, prior to

the confirmation hearing, money sufficient to satisfy the obligation due under the Modified Plan

(assuming confirmation thereof) as of the Effective Date of the Modified Plan in a separate

account (the "Effective Date Payment Account"). See DN 88, ~ 7;

          2.     The hearing on confirmation of the Plan is scheduled for April 1, 2021.   Id.,~   5.

         3.      The Debtors anticipate the total sum required to be paid upon the Effective Date

of the Modified Plan is $6,967, which amount shall be paid to Gordon Food Service, Inc.

pursuant to the proposed confirmation order (to be filed on March 29, 2021).




1
    The Debtors are Authentiki, LLC, Case No. 20-03322 and MSSH, LLC, Case No. 20-03323.
2All capitalized terms not defined herein have the meanings ascribed to them in the Subchapter
V Plan of Reorganization [DN 82] or proposed confirmation order (to be filed on March 29,
2021).


{00896727.1}
               Case:20-03322-jwb     Doc #:133 Filed: 03/29/2021        Page 2 of 3




         4.      Attached as Exhibit A hereto is a computer screen shot taken by the Debtors'

internal accountant, Shannon Conn, confirming the opening of the Effective Date Payment

Account at Fifth Third Bank in the amount of $6,967 and bearing account number ending 4046.

          5.     The Debtors suggest that the filing of this Notice satisfies the requirements of

paragraph 7 of the Scheduling Order to demonstrate the existence and necessary funding of the

Effective Date Payment Account.

                                             Respectfully Submitted,


                                              SCHAFER AND WEINER, PLLC

                                      By:     Is I John J. Stockdale, Jr.
                                             JOHN J. STOCKDALE, JR. (P71561)
                                             Counsel for Debtors
                                             40950 Woodward Ave., Ste. 100
                                             Bloomfield Hills, MI 48304
                                             j stockdale@schaferandweiner.com
Dated: March 29, 2021                        (248) 540-3340




{00896727.1}
              Case:20-03322-jwb            Doc #:133 Filed: 03/29/2021   Page 3 of 3




Fifth Third: Banlr,, Tranactian Receipt:
03/29/2021 03:17:47 PM EDT
Tran #: 1.381081.0!
                                                            ,.-   ...
                                                             FIFTH TulRD 'BANK
                                                                               -.



MSSHU.C
7045 AUSTHOF WOODS DR SE
ALTO Ml 49302




                                                                                       rn
                                                                                       ><
                                                                                       :::r:
                                                                                       CD
                                                                                       =i
                                                                                       1~
